Exhibit 10.15

Execution Version

REAFFIRMATION AGREEMENT, dated as of January 18, 2013 (as the same may be in
effect from time to time, this “Agreement”), among WEX INC., a Delaware
corporation (the “Company”), WRIGHT EXPRESS CARD HOLDINGS AUSTRALIA PTY LTD., an
Australian proprietary company (the “Specified Designated Borrower”), each of
the parties signing below (the “Guarantors” and, together with the Company and
the Specified Designated Borrower, the “Reaffirming Parties”), and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) under the Credit Agreement referred to below.

WHEREAS, the Company and the Specified Designated Borrower are parties to the
Credit Agreement, dated as of May 23, 2011 (the “Original Credit Agreement”),
with the Administrative Agent and the other parties thereto;

WHEREAS, the Company has entered into the Amended and Restated Credit Agreement,
dated as of the date hereof (the “Credit Agreement”), with the Administrative
Agent and the other parties thereto;

WHEREAS, each of the Reaffirming Parties is party to one or more Loan Documents
(such term and each other capitalized terms used but not defined herein having
the meaning assigned in the Credit Agreement) that were executed and delivered
prior to the Restatement Date (the “Original Loan Documents”);

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the amendment and restatement of the
Original Credit Agreement by the Credit Agreement becoming effective and the
consummation of the transactions contemplated thereby; and

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Credit Agreement and the consummation of the
transactions contemplated thereby;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Reaffirmation/Amendment and Restatement

Section 1.01 Reaffirmation. Each of the Guarantors hereby consents to the Credit
Agreement and the transactions contemplated thereby. Each of the Reaffirming
Parties hereby confirms its respective guarantees, pledges and grants of
security interests, as applicable, under each of the Original Loan Documents to
which it is party, and agrees that, notwithstanding the effectiveness of the
Credit Agreement and the consummation of the transactions contemplated thereby,
such guarantees, pledges and grants of security interests shall continue to be
in full force and effect and shall accrue to the benefit of the Secured Parties.
Each of the



--------------------------------------------------------------------------------

Reaffirming Parties further agrees to take any action that may be required or
that is reasonably requested by the Administrative Agent to ensure compliance by
the Borrowers with Section 6.13 of the Credit Agreement and hereby reaffirms its
obligations under each similar provision of each Original Loan Document to which
it is party.

Section 1.02 Grant of Security Interest. The Company hereby confirms its grant
of a security interest under the Pledge Agreement and the Share Mortgage
(collectively, the “Original Collateral Documents”) in favor of the
Administrative Agent, for the benefit of the Secured Parties and, to the extent
that the original grant of such security interest in the Collateral in which a
security interest was to be granted pursuant to the Original Collateral
Documents for any reason did not effect the grant of a security interest in
favor of the Administrative Agent, for the benefit of the Secured Parties,
securing the Obligations, grants a security interest in all such Collateral to
secure the Obligations. The Company hereby agrees, acknowledges and confirms
that its grant of a security interest under the Original Collateral Documents
secures all of the Obligations, direct or indirect, contingent or absolute,
matured or unmatured, now or at any time and from time to time hereafter due or
owing to the Administrative Agent, for the benefit of the Secured Parties,
arising under or in connection with the Credit Agreement and the other Loan
Documents.

Section 1.03 Amendment and Restatement. On and after the effectiveness of the
Credit Agreement, (i) each reference in each Original Loan Document to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Credit Agreement as such agreement may be amended,
restated, modified or supplemented and in effect from time to time and (ii) the
definition of any term defined in any Original Loan Document by reference to the
terms defined in the Credit Agreement shall be amended to be defined by
reference to the defined term in the Credit Agreement, as the same may be
amended, restated, modified or supplemented and in effect from time to time.

ARTICLE II

Representations and Warranties

Each Reaffirming Party hereby represents and warrants as follows:

Section 2.01 Organization. Such Reaffirming Party is duly organized or formed,
validly existing in good standing under the laws of the jurisdiction of its
incorporation or formation.

Section 2.02 Authority; Enforceability. Such Reaffirming Party has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement. Such Reaffirming Party has
duly executed and delivered this Agreement, and this Agreement constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.

 

2



--------------------------------------------------------------------------------

Section 2.03 Loan Documents. The representations and warranties of such
Reaffirming Party contained in each Original Loan Document, as amended,
supplemented or otherwise modified on the date hereof pursuant to the Credit
Agreement or Section 1.02 of this Agreement are true and correct in all material
respects on and as of the date hereof with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

ARTICLE III

Miscellaneous

Section 3.01 Notices. All notices and other communications hereunder shall be
made at the addresses, in the manner and with the effect provided in
Section 10.02 of the Credit Agreement.

Section 3.02 Loan Document. This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof.

Section 3.03 Section Captions. Section captions used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

Section 3.04 Severability. Wherever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 3.05 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.

Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 3.07 No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Credit Agreement shall extinguish the obligations for the
payment of money outstanding under the Credit Agreement or discharge or release
the Lien or priority of any Collateral Document or any other security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or any Collateral Documents
securing the same, which shall remain in full force and effect, except to any
extent modified hereby or by instruments executed concurrently herewith. Nothing
implied in this Agreement, the Credit Agreement or in any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of any Loan Party under any Loan Document from any of its obligations
and liabilities under the Credit Agreement or the Loan Documents. Each of the
Loan Documents shall remain in full force and effect, until (as applicable) and
except to any extent modified hereby or by the Credit Agreement or in connection
herewith and therewith.

 

3



--------------------------------------------------------------------------------

Section 3.08 Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 10.15 OF THE
ORIGINAL CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Reaffirming Party and the Administrative Agent caused
this Agreement to be duly executed and delivered as of the date first above
written.

 

Borrower:

 

WEX INC.

By:   /s/ Steven A. Elder Name:   Steve A. Elder Title:   Senior Vice President
and Chief Financial Officer Specified Designated Borrower: WRIGHT EXPRESS CARD
HOLDINGS AUSTRALIA PTY LTD. By:   /s/ Hilary A. Rapkin Name:   Hilary A. Rapkin
Title:   Director By:   /s/ Steven A. Elder Name:   Steve A. Elder Title:  
Director Subsidiary Guarantors: WRIGHT EXPRESS FUELING SOLUTIONS, INC. By:   /s/
Michael E. Dubyak Name:   Michael E. Dubyak Title:   President

 

5



--------------------------------------------------------------------------------

FLEETONE HOLDINGS, LLC

 

By WEX Inc.

 

Its: Sole Member

By:   /s/ Steven A. Elder Name:   Steve A. Elder Title:   Senior Vice President
and Chief Financial Officer FLEETONE, LLC

By: Transplatinum Services, LLC

 

Its: Sole Member

 

By WEX Inc.

Its: Sole Member By:   /s/ Steven A. Elder Name:   Steve A. Elder Title:  
Senior Vice President and Chief Financial Officer

TRANSPLATINUM SERVICES, LLC

 

By WEX Inc.

 

Its: Sole Member

By:   /s/ Steven A. Elder Name:   Steve A. Elder Title:   Senior Vice President
and Chief Financial Officer

BANK OF AMERICA, N.A.

    as Administrative Agent

By:   /s/ Maurice Washington Name:   Maurice Washington Title:   Vice President

 

6